Citation Nr: 0905646	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an earlier effective date prior to October 
24, 2005, for service connection for bilateral hearing loss.

2.  Entitlement to an earlier effective date prior to October 
24, 2005, for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
bilateral hearing loss and tinnitus, effective from October 
24, 2005.  The Veteran appealed the effective date assigned 
in that decision to BVA, and the case was referred to the 
Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A September 2005 Board decision denied service connection 
for bilateral hearing loss and tinnitus.

3.  Following the issuance of the September 2005 Board 
decision, a formal or informal claim for service connection 
for bilateral hearing loss and tinnitus was not received 
prior to the claim filed on October 24, 2005.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to October 
24, 2005, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400 (2008).

2.  The requirements for an effective date prior to October 
24, 2005, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the Veteran is challenging the effective date 
for the grant of service connection for bilateral hearing 
loss and tinnitus.  The current claim was initiated by the 
Veteran in October 2005.  Subsequent VCAA notice regarding 
his claim for a service connection was furnished to him 
through letter a dated in January 2006.  While this letter 
did include the criteria for establishing an earlier 
effective date, the Board concludes that the essential 
fairness of the adjudication has not been affected.  In 
various statements to the RO, including his February 2007 
notice of disagreement, the Veteran, through his attorney, 
expressed his contentions that his service connected 
disabilities should be assigned an earlier effective date 
prior to October 24, 2005.  The Veteran was subsequently 
provided with the criteria necessary to establish an earlier 
effective date in a February 2007 notice letter.  The Veteran 
did not respond to that notice with any additional 
information or evidence to substantiate his earlier effective 
date claims.  

Although VCAA compliant notice was not provided before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a statement of the case issued in February 
2007 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  In light of the 
foregoing, the Board concludes that any failure to provide 
adequate VCAA notice was harmless. See Sanders, 487 F.3d 861.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records.  The Veteran has not identified any 
existing pertinent records that are not currently associated 
with the claims folder.  The Board, therefore, finds that the 
VCAA duty to assist has also been satisfied.


Legal Criteria

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).


Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that October 
24, 2005, is the correct date for the grant of service 
connection for bilateral hearing loss and tinnitus.  While 
the Veteran has alleged that he is entitled to an earlier 
effective date for his award of service connection, there is 
no basis under the governing legal criteria to establish that 
he is legally entitled to an earlier effective date.

The Veteran's claims for service connection for bilateral 
hearing loss and tinnitus were previously denied in a 
September 2005 Board decision.  The appellant was provided 
with a copy of that decision, and he did not initiate an 
appeal to the U.S. Court of Appeals for Veterans Claims 
(Court).  Hence, the September 2005 decision is final and is 
subject to revision only by a motion of clear and 
unmistakable error (CUE) or a motion for reconsideration, 
both filed with the Board.  See 38 C.F.R. §§ 20.1001, 
20.1404.  The Veteran has not filed a motion for revision on 
the basis of CUE in the September 2005 Board decision, nor 
requested reconsideration of that decision.  Hence, it is a 
legal bar to an effective date prior to the issuance of that 
decision.  38 U.S.C.A. § 7104; see also Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

Following the issuance of the September 2005 Board decision, 
the Veteran first presented his request to reopen his claim 
of service connection for bilateral hearing loss and tinnitus 
in a statement received by the RO on October 24, 2005.  The 
record does not contain any statement or action dated earlier 
than October 24, 2005, indicating an intent to file an 
application to reopen his previously denied claim.  In fact, 
the Veteran did not submit anything to VA between the time of 
the September 2005 Board decision and October 24, 2005.  In 
fact, there is no evidence of record demonstrating that the 
Veteran sought treatment for bilateral hearing loss and 
tinnitus in September or October 2005.  As such, the Board 
finds that there is no evidence of record which shows that 
the Veteran expressed any intent to file a claim to reopen 
his previously disallowed claim for service connection prior 
to October 24, 2005.  While VA is obligated to consider all 
possible bases for compensation, this does not mean that it 
must consider claims that have not been raised.  See Dunson 
v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must 
identify the benefit sought); Cf. Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that the Board is not required to 
anticipate a claim where no intention to raise it was 
expressed).  Therefore, the Board finds that the Veteran did 
not express an intent to file a claim for service connection 
for bilateral hearing loss or tinnitus between September 2005 
and October 24, 2005.

In summary, the Veteran's statements and the evidence of 
record dated prior to October 24, 2005, did not demonstrate 
an intent to raise an informal claim for bilateral hearing 
loss or tinnitus.  Therefore, the Board finds that a formal 
or informal claim was not received prior to the claim filed 
on October 24, 2005.  Applicable law provides that the 
effective date of an award based on a claim reopened after 
final adjudication shall not be earlier than the date of 
receipt of application.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to October 24, 
2005, for the grant of service connection for bilateral 
hearing loss and tinnitus.




ORDER

An effective date prior to October 24, 2005, for the grant of 
service connection for bilateral hearing loss is denied.

An effective date prior to October 24, 2005, for the grant of 
service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


